Citation Nr: 1708023	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine with lumbar spine scoliosis prior to December 11, 2015, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from April 1990 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in June 2010 by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).
The claim was previously before the Board in January 2014 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to a higher rating because of her low back pain and corresponding functional impairment.  In addition, she reports having lower extremity impairment due to her back disability.

Pursuant to the January 2014 remand directives, the Veteran was provided with a VA examination in December 2015.  However, the examiner did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is warranted.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, as noted in the January 2014 Board decision, the May 2011 VA MRI report referenced that the Veteran was not improving with physical therapy.  Records pertaining to physical therapy sessions for the lumbar spine are not contained in the claims file.  The August 2012 VA examination also noted that physical therapy the previous year did not help after six weeks.  All physical therapy records should be obtained and associated with the claims file.  The RO should also ask the Veteran to identify any additional, pertinent medical treatment for her degenerative disease of the lumbar spine with lumbar spine scoliosis.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should ask the Veteran to submit any additional, pertinent lay statements relating to her claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional outstanding VA or private treatment records pertaining to her claims.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies.  This should specifically include physical therapy records referenced in the May 2011 VA MRI report and August 2012 VA examination report.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her degenerative disease of the lumbar spine with lumbar spine scoliosis and the impact of her service-connected disabilities on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any outstanding treatment records regarding the Veteran's degenerative disease of the lumbar spine with lumbar spine scoliosis, provide her with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings, including the results of active and passive range of motion testing, and weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

